 

Exhibit 10.28.1

 

[gtrdjzdsocdk000001.jpg]

 

EXECUTIVE AGREEMENT

By this Executive Agreement dated January 23, 2019 (“Agreement”), Pier 1
Imports, Inc. and its affiliates and subsidiaries (herein “Pier 1 Imports”
and/or “Company”), and Robert E. Bostrom (“Executive”), intending to be legally
bound, and for good and valuable consideration, agree as follows:

 

1.

Effect of Severance.

(a)Severance Benefits. If Executive is involuntarily terminated without “Cause”
or Executive voluntarily terminates Executive’s employment for “Good Reason” (as
such terms are defined in Section 2 below), Executive shall be entitled to the
benefits described in subsection (i), (ii) and (iii) below (collectively
referred to herein as “Severance Benefits”). Executive shall not be entitled to
the Severance Benefits if Executive’s employment terminates for any other
reason, including due to death or “Disability” (as defined in Section 2 below).
Executive shall also not be entitled to Severance Benefits if Executive does not
meet all of the other requirements under this Agreement, including under
subsection 1(c).

 

(i)

Continuation of Salary.

(1)Pier 1 Imports shall pay Executive cash severance equal to one times
Executive’s annual base salary rate in effect as of the Date of Termination (as
defined in Section 2 below). Subject to subsection (a)(i)(2) below, payment of
such amount (“Salary Continuation”) shall commence on Executive’s Date of
Termination and shall be paid in substantially equal installments on each
regular salary payroll date for a period of twelve (12) months following the
Date of Termination (“Salary Continuation Period”), except as otherwise provided
in this Agreement.

Pier 1 Imports obligations under this subsection (a)(i)(1) shall not be reduced
by the amount, if any, of fees, salary or wages that Executive earns from a
subsequent employer (including those arising from self-employment) during the
Salary Continuation Period. For avoidance of doubt, Executive shall not be
obligated to seek affirmatively or accept an employment, contractor, consulting
or other arrangement in order to mitigate Salary Continuation. Further, to the
extent Executive does not execute and timely submit the General Release and
Waiver (in accordance with subsection 1(c) below) by the deadline specified
therein, Salary Continuation payments shall terminate and forever lapse, and
Executive shall be required to reimburse Pier 1 Imports for any portion of the
Salary Continuation paid during the Salary Continuation Period.

(2)Notwithstanding anything in this subsection (a)(i) to the contrary, if the
Salary Continuation payable to Executive in accordance with subsection (a)(i)(1)
above during the first six (6) months after Executive’s Date of Termination
would exceed the “Section 409A Threshold” and if as of the Date of Termination
Executive is a “Specified Employee” (as such terms are defined in Section 2
below), then, payment shall be made to Executive on each regular salary payroll
date during the first six (6) months of the Salary Continuation Period until the
aggregate amount received equals the Section 409A Threshold. Any portion of the
Salary Continuation in excess of the Section 409A Threshold that would otherwise
be paid during such first six (6) months, or any portion of the Salary
Continuation that is otherwise subject to Section 409A, shall instead be paid to
Executive in a lump sum payment on the date that is six (6) months and one (1)
day after the Executive’s Date of Termination.

1

 

--------------------------------------------------------------------------------

 

(3)All Salary Continuation payments (described under this subsection (a)(i))
will terminate and forever lapse in the event of Executive’s breach of Section
4(b) or 4(c) hereof, or any material breach of any other provisions of this
Agreement (in accordance with Section 11 below), and Executive shall be required
to reimburse Pier 1 Imports for any portion of the Salary Continuation paid
during the Salary Continuation Period.

(ii)Additional Payment.  Pier 1 Imports shall pay Executive an additional
amount, payable in a single lump sum within 30 days of the Date of Termination,
equal to the amount Pier 1 Imports would have paid for its share of the premiums
for Executive and his dependents coverage under Pier 1 Imports’ medical plan for
twelve months as if Executive’s employment had not terminated.

(iii)Outplacement.

As of Executive’s Date of Termination, Executive will be immediately eligible
for reasonable outplacement services at the expense of Pier 1 Imports. Pier 1
Imports and Executive will mutually agree on which outplacement firm, among
current vendors used by Pier 1, will provide these services. Such services will
be provided for up to twelve (12) months from the Date of Termination or until
employment is obtained, whichever occurs first. Outplacement benefits described
in this subsection (a)(ii) will terminate and forever lapse in the event of
Executive’s breach of Section 4(b) or 4(c) hereof, or any material breach of any
other provisions of this Agreement (in accordance with Section 11 below), and
Executive shall be required to reimburse Pier 1 Imports for the cost of
outplacement services received by Executive during the Salary Continuation
Period.

 

(iv)

Other.

(1)In addition to the foregoing Severance Benefits, a lump sum payment will be
made to Executive within ten (10) business days following the Date of
Termination in an amount equal to the sum of any earned but unpaid base salary
and any earned but unpaid annual bonus for the most recently completed fiscal
year. No vacation benefits will accrue during the Salary Continuation Period.

(2)Notwithstanding the foregoing and anything herein to the contrary, in the
event of Executive’s death during the Salary Continuation Period, any unpaid
portion of the Salary Continuation payable in accordance with subsection (a)(i)
above shall be paid in a lump sum, within sixty (60) days of death, to
Executive’s estate.

(b)Impact of Termination on Certain Other Plans/Programs.

 

(i)

Annual Incentive Plan.

Upon Executive’s Date of Termination, Executive’s entitlement to any award under
any applicable short-term cash incentive program (“STI”) sponsored by Pier 1
Imports shall be determined in accordance with the terms and conditions of the
applicable STI award letter and governing plan document regarding termination of
employment.

(ii)Long-Term Equity Incentive Program(s).

Upon Executive’s Date of Termination, Executive’s entitlement to any award
granted to Executive under a long-term equity incentive program (“LTI”)
sponsored by Pier 1 Imports, including any unvested options, restricted stock or
other equity award granted to Executive, shall be determined in accordance with
the terms and conditions of the applicable award agreement and governing plan
document regarding termination of employment.

2

 

--------------------------------------------------------------------------------

 

(iii)Insurance programs.

Upon Executive’s Date of Termination, benefits such as accident insurance, long
term disability, and short-term disability will cease immediately.

(c)General Release and Waiver. Upon Executive's Date of Termination (whether
initiated by Pier 1 Imports or Executive) potentially entitling Executive to
Severance Benefits, Executive will be provided with a binding general release
and waiver of claims (“General Release and Waiver”) in a form substantially
similar to the General Release and Waiver attached hereto as Exhibit “A” and
made a part hereof. If the General Release and Waiver is not signed within the
time specified in the General Release and Waiver or is signed but subsequently
revoked, Executive will not continue to receive any Severance Benefits otherwise
payable under subsection 1(a) above. Further, Executive shall be obligated to
reimburse Pier 1 Imports for any portion of (i) the Salary Continuation paid
during the Salary Continuation Period under subsection (1)(a)(i) herein and (ii)
the cost of other Severance Benefits received by Executive during the Salary
Continuation Period.

(d)Post-Termination Forfeiture of Severance Benefits. If Executive engaged in
activity during employment with Pier 1 Imports that constituted Cause, Executive
shall immediately cease to be eligible for Severance Benefits and shall be
required to reimburse Pier 1 Imports for any portion of the Salary Continuation
paid to Executive and for the cost of other Severance Benefits received by
Executive during the Salary Continuation Period.

2.Definitions. For purposes of this Agreement, each capitalized term in this
Agreement is either defined in the section, exhibit or appendix in which it
first appears or in this Section 2. The following capitalized terms shall have
the definitions as set forth below:

(a)“Board” shall mean the Board of Directors of Pier 1 Imports, Inc.

(b)“Cause” shall mean a good faith determination by the Board (after providing
the Executive with reasonable notice and an reasonable opportunity to be heard
in person on the matter) that any of the following has occurred: (i) the
Executive’s material or habitual failure to follow the reasonable and lawful
directions of any superior officer of the Company, provided the direction(s) is
not materially inconsistent with the duties or responsibilities of the
Executive’s position, or a material or habitual failure to perform Executive’s
duties with the Company (other than any such failure resulting from the
Executive’s Disability) which failure is not cured within ten (10) days after a
written demand for performance is delivered to the Executive by the Company
which specifically identifies the manner in which the Company believes that the
Executive has materially or habitually failed to perform the Executive’s duties;
(ii) the Executive’s indictment for, conviction of, or entry of a plea of guilty
or nolo contendere or no contest with respect to: (a) any felony, or any
misdemeanor involving dishonesty or moral turpitude (including pleading guilty
or nolo contendere to a felony or lesser charge which results from plea
bargaining), whether or not such felony, crime or lesser offense is connected
with the business of the Company, or (b) any crime connected with the business
of the Company; (iii) the Executive’s engaging in any gross negligence or gross
misconduct in connection with the performance of Executive’s duties hereunder,
which is, or is likely to be, materially injurious to the Company, its financial
condition, or its reputation; (iv) the Executive’s commission of or engagement
in any act of fraud, misappropriation, material dishonesty, or embezzlement,
whether or not such act was committed in connection with the business of the
Company; (v) the Executive’s breach of fiduciary duty, breach of any of the
covenants set forth in Sections 4(b) or 4(c) of this Agreement, or material
breach of any other provisions of this Agreement; or (vi) the Executive’s
violation of the Company’s policy against harassment or its equal employment
opportunity policy, a material violation of the Company’s code of business
conduct or any other policy or procedure of the Company.

(c)“Code” shall mean the Internal Revenue Code of 1986, as amended.

(d)“Date of Termination” shall mean the date on which Executive has a Separation
from Service from the Company for any reason.

(e)“Disability” shall mean disability as defined under the Pier 1 Imports
long-term disability plan (regardless of whether the Executive is a participant
under such plan).

3

 

--------------------------------------------------------------------------------

 

(f)“Good Reason” shall mean, without Executive’s written consent, (i) a
reduction of more than ten percent (10%) in the sum of Executive’s annual base
salary and target STI award as a percentage of base salary from those in effect
as of the date of this Agreement; (ii) a material diminution in Executive’s
authority, duties or responsibilities; (iii) Executive’s mandatory relocation to
an office more than fifty (50) miles from the primary location at which
Executive is required to perform Executive’s duties as of the date of this
Agreement; or (iv) any other action or inaction that constitutes a material
breach by Pier 1 Imports of the terms of this Agreement or the offer letter
between Pier 1 Imports and Executive dated the date hereof (the “Offer Letter”),
including failure of a successor company to assume or fulfill the obligations
under this Agreement or the Offer Letter.  In each case, Executive must provide
Pier 1 Imports with written notice of the facts giving rise to a claim that
“Good Reason” exists for purposes of this Agreement, within sixty (60) days of
the initial existence of such Good Reason event, and Pier 1 Imports shall have
the right to remedy such event within sixty (60) days after receipt of
Executive’s written notice (“the sixty (60) day period”). If Pier 1 Imports
remedies the Good Reason event within the sixty (60) day period, the Good Reason
event (and Executive's right to receive any benefit under this Agreement on
account of termination of employment for Good Reason) shall cease to exist. If
Pier 1 Imports does not remedy the Good Reason event within the sixty (60) day
period, and Executive does not incur a termination of employment within thirty
(30) days following the earlier of: (y) the date Pier 1 Imports notifies
Executive that it does not intend to remedy the Good Reason or does not agree
that there has been a Good Reason event, or (z) the expiration of the sixty (60)
day period, the Good Reason event (and Executive's right to receive any benefit
under this Agreement on account of termination of employment for Good Reason)
shall cease to exist. Notwithstanding the foregoing, if Executive fails to
provide written notice to Pier 1 Imports of the facts giving rise to a claim of
Good Reason within sixty (60) days of the initial existence of such Good Reason
event, the Good Reason event (and Executive's right to receive any benefit under
this Agreement on account of termination of employment for Good Reason) shall
cease to exist as of the sixty-first (61st) day following the later of its
occurrence or Executive’s knowledge thereof.

(g)“Section 409A Threshold” shall mean an amount equal to two times the lesser
of (i) Executive's base salary for services provided to Pier 1 Imports as an
employee for the calendar year preceding the calendar year in which Executive
has a Separation from Service; or (ii) the maximum amount that may be taken into
account under a qualified plan in accordance with Code Section 401(a)(17) for
the calendar year in which the Executive has a Separation from Service. In all
events, this amount shall be limited to the amount specified under Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A) or any successor thereto.

(h)“Separation from Service” shall mean a “separation from service” with Pier 1
Imports within the meaning of Code Section 409A (and regulations issued
thereunder). Notwithstanding anything herein to the contrary, the fact that
Executive is treated as having incurred a Separation from Service under Code
Section 409A and the terms of this Agreement shall not be determinative, or in
any way affect the analysis, of whether Executive has retired, terminated
employment, separated from service, incurred a severance from employment or
become entitled to a distribution, under the terms of any retirement plan
(including pension plans and 401(k) savings plans) maintained by Pier 1 Imports
and to which Executive is a participant.

(i)“Specified Employee” shall mean a “specified employee” under Code Section
409A (and regulations issued thereunder).

3.Intellectual Property Rights. Executive acknowledges that Executive’s
development, work or research on any and all inventions or expressions of ideas,
that may or may not be eligible for patent, copyright, trademark or trade secret
protection, hereafter made or conceived solely or jointly within the scope of
employment at Pier 1 Imports, provided such invention or expression of an idea
relates to the business of Pier 1 Imports, or relates to actual or demonstrably
anticipated research or development of Pier 1 Imports, or results from any work
performed by Executive for or on behalf of Pier 1 Imports, are hereby assigned
to Pier 1 Imports, including Executive’s entire rights, title and interest.
Executive will promptly disclose such invention or expression of an idea to
Executive’s management and will, upon request, promptly execute a specific
written assignment of title to Pier 1 Imports. If Executive currently holds any
inventions or expressions of an idea, regardless of whether they were published
or filed with the U.S. Patent and Trademark Office or the U.S. Copyright Office,
or is under contract to not so assign, Executive will list them on the last page
of this Agreement.

4.Protective Covenants. Executive acknowledges that this Agreement provides for
additional consideration beyond employment itself and beyond what Pier 1 Imports
is otherwise obligated to provide. For good

4

 

--------------------------------------------------------------------------------

 

and valuable consideration, including but not limited to the use of and access
to Confidential Information as outlined below, Executive agrees to the
following:

(a)Non-Disclosure of Confidential Information and Return of Property. Executive
acknowledges and agrees to be bound by the following, whether or not Executive
receives any Severance Benefits under this Agreement:

(j)Non-Disclosure of Confidential Information.

Pier 1 Imports agrees that during Executive’s employment with Pier 1 Imports,
Pier 1 Imports promises to provide Executive with use of and access to its
Confidential Information. Executive agrees that Executive shall not, directly or
indirectly, use any Confidential Information on Executive’s own behalf or on
behalf of any person or entity other than Pier 1 Imports, or reveal, divulge, or
disclose any Confidential Information to any person or entity not expressly
authorized by Pier 1 Imports to receive such Confidential Information. This
obligation shall remain in effect for as long as the information or materials in
question retain their status as Confidential Information. Executive further
agrees that Executive shall fully cooperate with Pier 1 Imports in maintaining
the Confidential Information to the extent permitted by law. The parties
acknowledge and agree that this Agreement is not intended to, and does not,
alter either Pier 1 Imports’ rights or Executive’s obligations under any state
or federal statutory or common law regarding trade secrets and unfair trade
practices. Anything herein to the contrary notwithstanding, Executive shall not
be restricted from: (A) disclosing information that is required to be disclosed
by law, court order or other valid and appropriate legal process; provided,
however, that in the event such disclosure is required by law, Executive shall
provide Pier 1 Imports with prompt notice of such requirement so that Pier 1
Imports may seek an appropriate protective order prior to any such required
disclosure by Executive; (B) reporting possible violations of federal, state, or
local law or regulation to any governmental agency or entity, or from making
other disclosures that are protected under the whistleblower provisions of
federal, state, or local law or regulation, and Executive shall not need the
prior authorization of Pier 1 Imports to make any such reports or disclosures
and shall not be required to notify Pier 1 Imports that Executive has made such
reports or disclosures; (C) disclosing a trade secret (as defined by 18 U.S.C. §
1839) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney, in either event solely for the
purpose of reporting or investigating a suspected violation of law; or (D)
disclosing a trade secret (as defined by 18 U.S.C. § 1839) in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

(ii)Definition of Confidential Information.

“Confidential Information” means any and all data and information relating to
Pier 1 Imports, its activities, business, or customers that (i) is disclosed to
Executive or of which Executive becomes aware as a consequence of Executive’s
employment with Pier 1 Imports; (ii) has value to Pier 1 Imports; and (iii) is
not generally known outside of Pier 1 Imports. “Confidential Information” shall
include, but is not limited to the following types of information regarding,
related to, or concerning Pier 1 Imports: trade secrets (as defined by
applicable law); financial plans and data; management planning information;
business plans; operational methods; market studies; marketing plans or
strategies; pricing information; product development techniques or plans;
listings of customers, buying agents, vendors and manufacturers; customer,
buying agent, vendor and manufacturer files, data and financial information;
details of customer, buying agent, vendor and manufacturer contracts; current
and anticipated customer, buying agent, vendor and manufacturer requirements;
identifying and other information pertaining to business referral sources; past,
current and planned research and development; computer aided systems, software,
strategies and programs; business acquisition plans; management organization and
related information (including, without limitation, data and other information
concerning the compensation and benefits paid to officers, directors, employees
and management); personnel and compensation policies; new personnel acquisition
plans; and other similar information. “Confidential Information” also includes
combinations of information or materials which

5

 

--------------------------------------------------------------------------------

 

individually may be generally known outside of Pier 1 Imports, but for which the
nature, method, or procedure for combining such information or materials is not
generally known outside of Pier 1 Imports. In addition to data and information
relating to Pier 1 Imports, “Confidential Information” also includes any and all
data and information relating to or concerning a third party that otherwise
meets the definition set forth above, that was provided or made available to
Pier 1 Imports by such third party, and that Pier 1 Imports has a duty or
obligation to keep confidential. This definition shall not limit any definition
of “confidential information” or any equivalent term under state or federal law.
“Confidential Information” shall not include information that has become
generally available to the public by the act of one who has the right to
disclose such information without violating any right or privilege of Pier 1
Imports.

 

(iii)

Return of Materials.

Executive agrees that Executive will not retain or destroy (except as set forth
below), and will immediately return to Pier 1 Imports on or prior to the Date of
Termination, or at any other time Pier 1 Imports requests such return, any and
all property of Pier 1 Imports that is in Executive’s possession or subject to
Executive’s control, including, but not limited to, customer, buying agent,
vendor and manufacturer files and information, papers, drawings, notes, manuals,
specifications, designs, devices, code, email, documents, diskettes, CDs, tapes,
keys, access cards, credit cards, identification cards, equipment, computers,
mobile devices, other electronic media, all other files and documents relating
to Pier 1 Imports and its business (regardless of form, but specifically
including all electronic files and data of Pier 1 Imports), together with all
Confidential Information belonging to Pier 1 Imports or that Executive received
from or through Executive’s employment with Pier 1 Imports. Executive will not
make, distribute, or retain copies of any such information or property. To the
extent that Executive has electronic files or information in Executive’s
possession or control that belong to Pier 1 Imports or contain Confidential
Information (specifically including but not limited to electronic files or
information stored on personal computers, mobile devices, electronic media, or
in cloud storage), on or prior to the Date of Termination, or at any other time
Pier 1 Imports requests, Executive shall (A) provide Pier 1 Imports with an
electronic copy of all of such files or information (in an electronic format
that is readily accessible by Pier 1 Imports); (B) after doing so, delete all
such files and information, including all copies and derivatives thereof, from
all non-Pier 1 Imports owned computers, mobile devices, electronic media, cloud
storage, and other media, devices, and equipment, such that such files and
information are permanently deleted and irretrievable; and (C) upon written
request by Pier 1 Imports on or following the Date of Termination, provide a
written certification to Pier 1 Imports that the required deletions have been
completed and specifying the files and information deleted and the media source
from which they were deleted.

(b)Non-Solicitation of Employees and Independent Contractors. During Executive’s
employment with Pier 1 Imports and for twelve (12) months following the Date of
Termination, whether or not Executive receives any Severance Benefits under this
Agreement, Executive will not, directly or indirectly, whether on Executive’s
own behalf or as a principal or representative of any other person or entity,
recruit, solicit, or induce or attempt to recruit, solicit or induce any
employee or independent contractor of Pier 1 Imports with whom Executive had any
contact whatsoever during Executive’s employment to terminate his or her
employment or other relationship with Pier 1 Imports or to enter into employment
or any other kind of business relationship with Executive or any other person or
entity.

(c)Non-Competition. In return for the Company’s and its Affiliates’ promise to
provide Executive with access to and use of its Confidential Information (as
described in Section (4)(a)(i)-(iii) above), during Executive’s employment with
Pier 1 Imports and for twelve (12) months following the Date of Termination,
Executive will not, within the Restricted Area, directly or indirectly, engage,
either as a principal, employee, partner, consultant, officer, director or
investor (other than a less-than-1% stock interest in a corporation), in a
business which is a competitor of the Company, in the same or similar type
capacity as Executive was employed by Pier 1 Imports. For purposes of this
subsection 4(c), a business shall be deemed a “competitor” of Pier 1 Imports if
it engages in the commerce of a Home Fashions or Furniture Business or is a Home
Décor Division of a Business, whether through stores (retail or wholesale),
on-line e-commerce or any combination thereof.

6

 

--------------------------------------------------------------------------------

 

(i)The term “Restricted Area” shall mean the United States unless, during the
last two (2) years of Executive’s employment, Executive’s employment
responsibilities include a different geographic territory and Executive’s access
to Confidential Information is restricted to such different geographic
territory, in which case the term “Restricted Area” shall mean such different
geographic territory.

(ii)The term “Home Fashions or Furniture Business” shall mean a business
(however organized or conducted, including any on-line e-commerce operations)
that primarily engages in the sale, marketing, distribution, manufacturing or
design of merchandise consisting of furniture, decorative accessories,
housewares, bed and bath, and seasonal goods, or any other category of
merchandise sold by Pier 1 Imports during Executive’s employment.  By way of
illustration, a “Home Fashions or Furniture Business” shall include such
businesses as Pier 1 Imports, Restoration Hardware, Inc., Kirkland’s, Inc.,
Williams-Sonoma, Inc., Pottery Barn, Inc., Tuesday Morning Corporation, and Bed,
Bath & Beyond, Inc. and stores under the names “World Market,” “Cost Plus,”
“Cost Plus World Market,” “Crate & Barrel,” “Home Goods,” “Home Sense, “IKEA,”
“Wayfair,” “Hayneedle,” and “At Home.”

(iii)The term “Home Décor Division of a Business” shall mean a category,
division, branch, or unit of a business (however organized or conducted,
including any on-line e-commerce operations, specialty retailer, big box
retailer or department store) that engages in the sale, marketing, distribution,
manufacturing or design of furniture, decorative accessories, housewares, bed
and bath, and seasonal goods, or any other category of merchandise sold Pier 1
Imports during the Executive’s employment.  By way of illustration, a “Home
Décor Division of a Business” shall include the home furnishings, home décor or
other similar home-related category, division, branch, or unit of The TJX
Companies, Inc., Ross Stores, Inc., J.C. Penney Company, Inc., Target
Corporation, The Michaels Companies, Inc., The Container Store Group, Inc.,
Amazon.com, Inc., and Neiman Marcus Group LTD LLC.

(iv)Pier 1 Imports may from time to time prior to any Date of Termination, by
written notice to the Executive, for purposes of clarification, add to the list
of illustrative examples of a Home Fashions or Furniture Business or a Home
Décor Division of a Business set forth in this subsection 4(c) the names of
other companies or businesses meeting the definitions of such terms.

 

5.

Enforcement of Protective Covenants.

(a)Rights and Remedies Upon Breach. The parties specifically acknowledge and
agree that the remedy at law for any breach of the restrictions in Section 4 of
this Agreement (the “Protective Covenants”) will be inadequate, and that in the
event Executive breaches, or threatens to breach, any of the Protective
Covenants, Pier 1 Imports shall have the right and remedy, without the necessity
of proving actual damage or posting any bond, to enjoin, preliminarily and
permanently, Executive from violating or threatening to violate the Protective
Covenants and to have the Protective Covenants specifically enforced by any
court of competent jurisdiction, it being agreed that any breach or threatened
breach of the Protective Covenants would cause irreparable injury to Pier 1
Imports and that money damages would not provide an adequate remedy to Pier 1
Imports. Executive understands and agrees that if Executive violates any of the
obligations set forth in the Protective Covenants, the period of restriction
applicable to each obligation violated shall cease to run during the pendency of
any litigation over such violation, provided that such litigation was initiated
during the period of effectiveness of the Protective Covenants. Such rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to Pier 1 Imports at law or in equity.  Pier 1 Imports’
ability to enforce its rights under the Protective Covenants or applicable law
against Executive shall not be impaired in any way by the existence of a claim
or cause of action on the part of Executive based on, or arising out of, this
Agreement or any other event or transaction.

(b)Severability and Modification of Covenants. Executive acknowledges and agrees
that each of the Protective Covenants is reasonable and valid in time and scope
and in all other respects and is no greater than necessary to protect Pier 1
Imports’ legitimate business interests. The parties agree that it is their
intention that the Protective Covenants be enforced in accordance with their
terms to the maximum extent permitted by law. Each of the Protective Covenants
shall be considered and construed as a separate and independent covenant. Should
any part or provision of

7

 

--------------------------------------------------------------------------------

 

any of the Protective Covenants be held invalid, void, or unenforceable, such
invalidity, voidness, or unenforceability shall not render invalid, void, or
unenforceable any other part or provision of this Agreement or such Protective
Covenant. If any of the provisions of the Protective Covenants should ever be
held by a court of competent jurisdiction to exceed the scope permitted by the
applicable law, such provision or provisions shall be automatically modified to
such lesser scope as such court may deem just and proper for the reasonable
protection of Pier 1 Imports’ legitimate business interests and may be enforced
by Pier 1 Imports to that extent in the manner described above and all other
provisions of this Agreement shall be valid and enforceable.

6.Non-Disparagement. Executive shall not (i) in any way publicly disparage Pier
1 Imports or its equity holders, officers, directors, employees or agents, (ii)
intentionally cause embarrassment or public humiliation to such entities or
persons, or (iii) make any public statement that is adverse, inimical or
otherwise materially detrimental to the interests of any such entities or
persons. This Section 6 shall not in any way limit any of Executive’s rights
that are expressly reserved in the final sentence of Section 4(a)(i), or in any
way limit Executive’s ability to provide truthful testimony or information in
response to a subpoena, court or arbitral order, or valid request by a
government entity, or as otherwise required by law.

7.Cooperation. Executive agrees, without receiving additional compensation, to
fully and completely cooperate with Pier 1 Imports, both during Executive’s
period of employment with Pier 1 Imports and during any Salary Continuation
Period, with respect to matters that relate to Executive’s period of employment,
in all investigations, potential litigation or litigation in which Pier 1
Imports is involved or may become involved, other than any such investigations,
potential litigation or litigation between Pier 1 Imports and Executive. Pier 1
Imports will reimburse Executive for reasonable travel and out-of-pocket
expenses incurred in connection with any such investigations, potential
litigation or litigation.

8.Disclosure of Agreement. Executive acknowledges and agrees that, during the
twelve (12) months following the Date of Termination, Executive will disclose
the existence and terms of this Agreement to any prospective employer, business
partner, investor or lender prior to entering into an employment, partnership or
other business relationship with such prospective employer, business partner,
investor or lender. Executive further agrees that Pier 1 Imports shall have the
right to make any such prospective employer, business partner, investor or
lender of Executive aware of the existence and terms of this Agreement.

9.Employment Status. Nothing in this Agreement shall be construed as a
commitment, guarantee, agreement, or understanding of any kind or nature that
Pier 1 Imports will continue to employ Executive, nor will this Agreement affect
in any way the right of Pier 1 Imports or Executive to terminate Executive’s
employment at any time and for any reason, with or without Cause (unless
otherwise agreed to by the parties separately in writing). Executive
acknowledges and agrees that Executive is an “at will” employee.

10.Future Enforcement or Remedy. Any waiver, or failure to seek enforcement or
remedy for any breach or suspected breach, of any provision of this Agreement by
Pier 1 Imports or Executive in any instance shall not be deemed a waiver of any
breach or suspected breach of such provision in the future.

11.Breach by Executive. In the event of a breach by Executive of Section 4(b) or
4(c) hereof, or any material breach of any other provisions of this Agreement,
the obligation of Pier 1 Imports to pay Salary Continuation or to provide other
Severance Benefits under this Agreement will immediately cease and any Salary
Continuation payments already received and the value of any other Severance
Benefits already received will be returned by Executive to Pier 1 Imports.

12.Severability. If any provision(s) of this Agreement shall be found invalid,
illegal, or unenforceable, in whole or in part, then such provision(s) shall be
modified or restricted so as to effectuate as nearly as possible in a valid and
enforceable way the provisions hereof, or shall be deemed excised from this
Agreement, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision(s) had
been originally incorporated herein as so modified or restricted or as if such
provision(s) had not been originally incorporated herein, as the case may be.

13.Governing Law. This Agreement was negotiated, entered into and is
performable, in whole or in part, in the State of Texas and will therefore be
governed under the internal laws of the state of Texas without regard

8

 

--------------------------------------------------------------------------------

 

to principles of conflicts of laws. Executive agrees that the state and federal
courts located in Tarrant County Texas shall have jurisdiction in any action,
lawsuit or proceeding based on or arising out of this Agreement, and Executive
hereby: (a) submits to the personal jurisdiction of such courts; (b) consents to
the service of process in connection with any action, suit, or proceeding
against Executive; and (c) waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction,
venue or service of process.

14.Right to Jury. Executive agrees to waive any right to a jury trial on any
claim contending that this Agreement or the General Release and Waiver is
illegal or unenforceable in whole or in part, and Executive agrees to try any
claims brought in a court or tribunal without use of a jury or advisory jury.
Further, should any claim arising out of Executive’s employment, termination of
employment or Salary Continuation Period (if any) be found by a court or
tribunal of competent jurisdiction to not be released by the General Release and
Waiver, Executive agrees to try such claim to the court or tribunal without use
of a jury or advisory jury.

15.Other Plans, Programs, Policies and Practices. If any provision of this
Agreement conflicts with any other plan, programs, policy, practice or other
Pier 1 Imports’ document, then the provisions of this Agreement will control,
except as otherwise precluded by law.

16.Entire Agreement. This Agreement, including any exhibits or appendices hereto
along with the Offer Letter (including all agreements referenced therein),
contains and comprises the entire understanding and agreement between Executive
and Pier 1 Imports and fully supersedes any and all prior agreements or
understandings between Executive and Pier 1 Imports with respect to the subject
matter contained herein, and may be amended only by a writing signed by both
parties.  For the avoidance of doubt, should Executive be subject to restrictive
covenants in another agreement between Executive and Pier 1 Imports (such as a
long-term incentive award agreement) that by their terms do not apply if
Executive’s employment is terminated by Pier 1 without cause or by Executive
with good reason, the inapplicability of those restrictive covenants shall not
affect the applicability of the restrictive covenants contained herein and
Executive shall be bound by the terms of this Agreement as set forth herein.

17.Tax Withholding. Any compensation paid or provided to Executive under this
Agreement shall be subject to any applicable federal, state or local income and
employment tax withholding requirements.

18.Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

At the most recent address on file at Pier 1 Imports

 

 

If to Pier 1 Imports:

Pier 1 Imports, Inc.

 

100 Pier 1 Place

 

Fort Worth, Texas 76102

 

Attention: General Counsel

 

19.Employing Subsidiary. Executive may serve as an executive officer of Pier 1
Imports, Inc. and will serve as an executive officer and employee of the
Company’s wholly owned subsidiary, Pier 1 Services Company, a Delaware statutory
trust (“Pier 1 Services”). All payments of cash compensation to Executive in
connection with Executive’s employment and any other cash payments called for
under this Agreement or owing to Executive in connection with Executive’s
employment will be paid by Pier 1 Services.

20.Resignation. Effective as of the Date of Termination, Executive hereby
resigns as an officer and a director of any entity that is wholly owned by,
wholly owns or is otherwise affiliated with Pier 1 Imports, for which Executive
is serving as of the Date of Termination.

21.Assignment. The rights and obligations of Pier 1 Imports under this Agreement
shall inure to the benefit of and shall be binding upon the successors and
assigns of Pier 1 Imports.  Pier 1 Imports may assign its rights under this
Agreement to any successor in interest, whether by merger, consolidation, sale
of assets, or otherwise. This

9

 

--------------------------------------------------------------------------------

 

Agreement shall be binding whether it is between Pier 1 Imports and Executive or
between any successor or assignee of Pier 1 Imports or affiliate thereof and
Executive.

22.Code Section 280G. Notwithstanding any other provision of this Agreement to
the contrary, to the extent that any payment or distribution of any type to or
for Executive by the Company (or any person or entity who acquires ownership or
effective control of the Company or ownership of a substantial portion of the
Company’s assets (within the meaning of Section 280G of the Code and the
regulations thereunder)), or any affiliate of such person or entity, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (the “Total Payments”), is or will be subject to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then the
Total Payments shall be reduced (but not below zero) if and to the extent that a
reduction in the Total Payments would result in Executive retaining a larger
amount, on an after-tax basis (taking into account federal, state and local
income and employment taxes and the Excise Tax), than if Executive received the
entire amount of such Total Payments.  In applying any such reduction, to the
extent any such payments may be subject to Code Section 409A, the reduction
shall first be applied to any payments under Section 1(a)(i) hereof on a pro
rata basis, and next to the remaining payments on a pro rata basis in proportion
to the amount of such payments that are considered “contingent on a change in
ownership or control” within the meaning of Section 280G of the Code. The
determination of whether the Total Payments shall be reduced and the amount of
such reduction shall be determined by an accounting firm selected by Executive
and the Company, such accounting firm’s expenses shall be paid for by Pier 1
Services, and such accounting firm’s determination shall be final and binding
upon Executive and the Company.

23.Code Section 409A Compliance. To the extent that a payment or benefit under
this Agreement is subject to Code Section 409A, it is intended that this
Agreement as applied to that payment or benefit comply with the requirements of
Code Section 409A, and the Agreement shall be administered and interpreted
consistent with this intent.  Whenever payments under this Agreement are to be
made in installments, each such installment shall be deemed to be a separate
payment for purposes of Section 409A.

24.Counterparts. This Agreement may be executed in one or more counterparts,
which together shall constitute a valid and binding agreement.

IN WITNESS WHEREOF, Executive and Pier 1 Imports, by its duly authorized
representative, have executed this Agreement on the dates stated below,
effective as of the latest date set forth below. The effective date shall be
inserted in the preamble paragraph of the beginning of this Agreement.

 

COMPANY

 

EXECUTIVE

 

 

 

 

By:

/s/ Cheryl A. Bachelder

 

/s/ Robert E. Bostrom

Name:

Cheryl A. Bachelder

 

Robert E. Bostrom

Title:

Interim Chief Executive Officer

 

 

 

 

 

 

 

 

 

Date: 1-23-19

Date: 1-23-19

 

 

Listing, if any, pursuant to Section 3 of this Agreement:

 

N/A

 

 

 

 

10

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

[gtrdjzdsocdk000002.jpg]

NOTICE: YOU MAY CONSIDER THIS GENERAL RELEASE AND WAIVER FOR UP TO TWENTY-ONE
(21) DAYS. YOU MAY NOT SIGN IT UNTIL ON OR AFTER YOUR LAST DAY OF WORK. IF YOU
DECIDE TO SIGN IT, YOU MAY REVOKE THE GENERAL RELEASE AND WAIVER WITHIN SEVEN
(7) DAYS AFTER SIGNING. ANY REVOCATION WITHIN THIS PERIOD MUST BE IMMEDIATELY
SUBMITTED IN WRITING TO CHIEF HUMAN RESOURCES OFFICER, PIER 1 IMPORTS, INC., 100
PIER 1 PLACE, FORT WORTH, TEXAS, 76102. YOU MAY WISH TO CONSULT WITH AN ATTORNEY
BEFORE SIGNING THIS DOCUMENT.

GENERAL RELEASE AND WAIVER

In consideration of the severance benefits that are described in the attached
Executive Agreement, I, for myself, my heirs, administrators, representatives,
executors, successors and assigns, do hereby release Pier 1 Imports, Inc., its
subsidiaries and affiliates and its and their respective current and former
agents, subsidiaries, affiliates, related organizations, employees, officers,
directors, shareholders, attorneys, successors, and assigns (collectively, “Pier
1 Imports”) from any and all claims of any kind whatsoever, whether known or
unknown, including but not limited to those claims arising out of, or connected
with, my employment with Pier 1 Imports and the termination of my employment.
This General Release and Waiver includes, but is not limited to, all claims
under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866
(42 U.S.C. § 1981), the Civil Rights Act of 1991, the Age Discrimination in
Employment Act, the Employee Retirement Income Security Act (“ERISA”), the
Americans with Disabilities Act, the Rehabilitation Act of 1973, the Worker
Adjustment and Retraining Notification Act, the Family and Medical Leave Act,
the Equal Pay Act, and any other federal, state or local constitution, statute,
regulation or ordinance, all common law claims including, but not limited to,
claims for wrongful or retaliatory discharge, intentional infliction of
emotional distress, negligence, defamation, invasion of privacy and breach of
contract, and all claims under any Pier 1 Imports policy, handbook or practice,
to the fullest extent permitted under the law.

This General Release and Waiver does not apply to any claims that may arise
after the date I sign this General Release and Waiver. Also excluded from this
General Release and Waiver are (i) any claim that the Company breached its
commitments under Section 1 of the Executive Agreement; (ii) treatment of my
equity awards as provided under the terms of my Equity Grant Agreements and the
terms of the Long-Term Equity Incentive Program; (iii) indemnification under
applicable corporate law, any agreement with the Company, or the by-laws or
certificate of incorporation of the Company; (iv) coverage under any director’s
and officer’s liability insurance policy; and (v) any claims that cannot be
waived by law and any rights or claims I may have to benefits accrued under
benefit plans maintained by Pier 1 Imports and governed by ERISA.

I understand that nothing contained in this General Release and Waiver limits my
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”).  I further understand that this General
Release and Waiver does not limit my ability to communicate or share information
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agencies.  However, based on
my release of claims set forth in this General Release and Waiver, I understand
that I am releasing all claims and causes of action that I might personally
pursue or that might be pursued in my name and, to the extent permitted by
applicable law, my right to recover monetary damages or obtain injunctive relief
that is personal to me in connection with such claims and causes of action.

I also waive any right to become, and promise not to consent to become, a
participant, member, or named representative of any class in any case in which
claims are asserted against Pier 1 Imports that are related in any way to my
employment or termination of employment at Pier 1 Imports, and that involve
events that have occurred as of the date I sign this General Release and Waiver.
If I, without my knowledge, am made a member of a class in any

1

 

--------------------------------------------------------------------------------

 

proceeding, I will opt out of the class at the first opportunity afforded to me
after learning of my inclusion. In this regard, I agree that I will execute,
without objection or delay, an “opt-out” form presented to me either by the
court in which such proceeding is pending, by class counsel or by counsel for
Pier 1 Imports.

I have read this General Release and Waiver and understand all of its terms.

I have signed it voluntarily with full knowledge of its legal significance.

I have had the opportunity to seek, and I have been advised in writing of my
right to seek, legal counsel prior to signing this General Release and Waiver.

I was given at least twenty-one (21) days to consider signing this General
Release and Waiver. I agree that any modification of this General Release and
Waiver Agreement will not restart the twenty-one (21) day consideration period.

I understand that if I sign the General Release and Waiver, I can change my mind
and revoke it within seven (7) days after signing it by notifying the Chief
Human Resources Officer of Pier 1 Imports in writing at 100 Pier 1 Place, Fort
Worth, Texas 76102. I understand the General Release and Waiver will not be
effective until after the seven (7) day revocation period has expired.

I understand that the delivery of the consideration herein stated does not
constitute an admission of liability by Pier 1 Imports and that Pier 1 Imports
expressly denies any wrongdoing or liability.

 

Date:

SAMPLE ONLY - DO NOT DATE

Signed by:

SAMPLE ONLY - DO NOT SIGN

 

 

Witness by:

SAMPLE ONLY - DO NOT SIGN

 

2

 